UNOFFICIAL TRANSLATION

MINISTERIO DA ECONOMIA E DA INOVAGAO

CONTRACT BETWEEN THE STATE AND MOHAVE OIL AND GAS
CORPORATION,
FOR PETROLEUM EXPLORATION, DEVELOPMENT AND PRODUCTION
RIGHTS IN THE CONCESSION AREA DENOMINATED

ALJUBARROTA 3

On the 3% of August, 2007, on the premises of the Direcgao-Geral de Energia e Geologia in Lisbon, at
42:00 h were present the General Director of Direcgdo-Geral de Energia e Geologia, Mr. Miguel Barreto
Caldeira Antunes, as the first signatory in the name and representation of the Portuguese State
(hereinafter the “State"), by delegation of the Minister of the Industry and Innovation given by the Order
of the 2"? of August, 2007, and as second signatory Mr. Vasco Antonio de Sousa e Sande Taborda,
lawyer, resident in Rua Marqués de Soveral, no. 163, Cascais, representing Mohave Oil and Gas
Corporation, a commercial association in accordance with the law of the State of Texas, with main office
in 11000 Richmond Avenue, Suite 585, Houston, Texas 77042, United States of America, registered in
the office of the Secretary of State of Texas under no. 128120000, with representation in Portugal in
Praga do Principe Real, 11-1°, in Lisbon and fiscal number 980095514.

| verified the identity, quality and power of representation of Mr. Vasco Antonio de Sousa e Sande

Aljubarrota 3
Taborda through the exhibition of the Identification Card No. 5623127-0 issued on 09-02-2004, in
Lisbon and through the exhibition of the powers of attorney and certificates, documents that will be filed
in the Diviséo para a Pesquisa e Exploracéo de Petréleo of Direccao-Geral de Energia e Geologia

(hereinafter referred to as ‘DGEG”).

And, in the presence of myself, Maria Cristina Vieira Lourengo, lawyer, acting as notary, the signatories
stated that they freely and in good faith agree through the present contract on the granting of a
concession for petroleum exploration, development and production rights, following to direct negotiation,

to Mohave Oil and Gas Corporation, under the following terms: —-—---—-----—--—----———-~--——— nnn

CHAPTER |
ACTIVITY COVERED BY THE CONCESSION

ARTICLE 1

CONCESSION
14. Under the terms of Decree-Law No. 109/94 of April 26, 1994 (hereinafter referred to as “DL
109/94"), a concession for the exercise of petroleum exploration, development and production
activities is granted exclusively to Mohave Oil and Gas Corporation (hereinafter referred to as the
“Concessionaire’) in concession area No. 71 - Aljubarrota 3 -, shown on the attached location
map (Annex |). This concession area comprises sixteen (16) lots in one (1) block, the description of
which is also attached (Annex II), -—--------------—-n---—n anne
2. The work to be carried out under the terms of the Concession Contract in areas subject to public
easement, restrictions related to public utility or any other limitations of administrative nature, are
subject to special authorisations, licences, approvals or favourable assessments by the entities
with jurisdiction over those areas, if the exercise of the granted rights is or may be forbidden,

limited or conditioned by the respective specific legislation.

Aljubarrota 3

nn
3. The Concessionaire shall obtain the above-mentioned authorisations, licences, approvals or

favourable aSSeSSMENIS, -------------------~---- nnn nnnnnnn anna nnn nner

ARTICLE 2.
EXPLORATION

1. Without prejudice to the faculty of relinquishment referred to in article 63 of DL 109/94, the

Concessionaire must carry out during the initial period at least the following exploration works: ----

First year:

Second Year:

Third year:

Fourth year:

Fifth year:

Sixth year:

Seventh year:

Eighth year:

Aljubarrota 3

Drilling of one (1) exploration well, with an estimated investment of €

CN _
Drilling of one (1) exploration well, with an estimated investment of €
500,000.00 <---—-=-=------—-eeeeweeveeeeeeeeeenennennnenneneeeeeeesennnsnnnsntnntannntnnsnnnnnon
Drilling of one (1) exploration well, with an estimated investment of €
500,000.00 -~--------—----=--—=--=--—-nnnnnnnnenennnnnnennnnnerenenenenennnennnnranenannnnnnn
Drilling of one (1) exploration well, of —---—-—--———--—-———--—--——-—----—---
Acquisition of 150 km of new seismic lines, with an estimated investment of €
500,000.00 ---=—-=--—--=-=—vvvee——evneneveneneneeeeeeeeeeeceseeeeeeeeneecneeecencennenenenenee -
Drilling of one (1) exploration well, with an estimated investment of €

500,000.00

Drilling of one (1) exploration well, with an estimated investment of €

500,000.00 —
Drilling of one (1) exploration well, with an estimated investment of €
500,000.00 ~—---—---———=-—n-—— ana an aan

Drilling of one (1) exploration well, with an estimated investment of €

500,000.00

we
2. The exploration work will be the object of annual plans and budgets to be submitted, in sufficient
detail to DGEG under the terms of articles 31 and 32 of DL 109/94. --------------—--------------—==--———-—===

3. The projects for field work referred to in articles 33 and 34 of DL 109/94 that include the drilling of

exploration wells, must contemplate the conditions of their eventual abandonment. -
4. Any exploration work carried out during a particular year in excess of the contractual obligation for
that year shall be deducted, from the work obligation for the following years. —-———----—--—--——-—-
ARTICLE 3
OBLIGATORY RELINQUISHMENT OF AREAS
1. Without prejudice to the right of relinquishment referred to in article 63 of DL 109/94, the
Concessionaire is obliged to relinquish at least fifty percent (50%) of the contract area at the end
of the fifth (5'") year of the initial period, -———————————————-———_-——— ana nn nnn
2. At the end of the eighth (8) year of the initial period and in the case of an extension being
requested under paragraph 4 of article 35 of DL 109/94, the Concessionaire must relinquish at
least fifty percent (50%) of the currently held area, -———--————-——---—---en van nnnnmnnnnn nanan
3. The relinquishment of areas must be made in accordance with paragraphs 3 to 6 of article 36 of DL

109/94. —

ARTICLE 4

DEVELOPMENT AND PRODUCTION
1. Whenever as a result of exploration activities the Concessionaire discovers a commercial
petroleum field, its preliminary demarcation must be carried out and a general development and
production plan for the field shall be prepared; this plan which must obligatorily include a plan and a
schedule for the abandonment of the field and the re-establishment of the original environmental

conditions or equivalent ones must be submitted to DGEG under the terms of articles 37 to 39 of

Aljubarrota 3
DL 109/04, ----n-anen—en-annnennnenenneeeen cence cence cceneecentecnenencecennnecnneeceneconeecneeenaennaeeenaeesnne
For the terms of this Concession Contract, the commerciality of a discovery shall be declared by
Concessionaire, at its sole discretion. ----—-~------—-----------—-----—----------n--nonnnnnnnnnnnnenennnennnnnenennoe
2. An annual plan and budget for each year’s development and/or production activities shall be
submitted to DGEG in sufficient detail under the terms of articles 31, 32 and 40 of DL 109/94. ------
3. Within a period of five (5) years, counting from the date of the approval of each general
development and production plan, the Concessionaire must carry out the final demarcation of the

petroleum blocks in which the discovered fields are located under the terms of the article 41 of the

DL 109/94. -
4. The above-referred period may be extended when technically justified as per paragraph 2 of article

4M Of DL 109/94, —amannnm mannan cence

5. Commercial production from a petroleum field can only be started after approval of the respective

general development and production plan. -------—----—-~---—-----—~-—--------m- anne renner
6. The Concessionaire shall execute its work in a regular and continuous way, in accordance to

good oil field techniques and in compliance with any technical regulations that may be established.
7. The Concessionaire can freely dispose of the petroleum it produces except in the cases referred

to in article 72 Of DL 109/94, -—--———-—-------——--—-=---—----a-nnnennnennnnenn anne c nent cneenenennene

8. Conditions concerning development and production of petroleum will be established in the general
development and production plan to be agreed between DGEG and the Concessionaire under the

terms of articles 38 and 39 of DL 109/94.

ARTICLE 5
REPORTS

1. Every six (6) months, the Concessionaire shall submit to DGEG a summary activity report in

Aljubarrota 3
triplicate.

2. Annually, the Concessionaire shall provide DGEG with a technical activity report together with
copies of all the technical data produced during the period, in triplicate. ---------------------------------- ao
3. At the end of the third (3%) year of the initial period and also within ninety (90) days of using the

right of relinquishment referred to in article 63 of DL 109/94, if applicable, the Concessionaire

shall present a complete evaluation report of the concession area.
4. Whenever seismic surveys or well drilling are carried out, the Concessionaire shall provide DGEG

with additional specific reports together with copies of all the data produced during these works in

accordance with instructions to be opportunely provided by DGEG. -- =
ARTICLE 6
SAFETY AND HYGIENE OF PERSONNEL AND INSTALLATIONS
1. While exercising its activities, the Concessionaire must observe the general norms concerning

safety, hygiene and health as well as the EU Directives concerning the protection of workers in

extractive industries. --
2. The Concessionaire must also submit to DGEG the plans referred to in paragraph 2 of article 70

of DL 109/94.

ARTICLE 7

ENVIRONMENTAL AND LANDSCAPE PROTECTION
1. While exercising its activities, the Concessionaire must adopt under the terms of article 71 of DL
109/94, adequate measures to minimise the environmental impact, ensure the preservation of the

surrounding ecosystems and the protection of the cultural heritage, in strict compliance with the

applicable legal norms, -----------——-m---—--n--—anan nanan nnn

2. The total or partial relinquishment of the concession area involves the obligation for the

Aljubarrota 3
Concessionaire of restoring the original environmental conditions or equivalent ones, if applicable.
ARTICLE 8
INSURANCE
1. The Concessionaire must contract and maintain insurance covering the risks inherent to its
activity with any international insurance company of recognized reputation. These insurance
contracts must cover namely the damages relative to the civil liability of the Concessionaire. -------
2. When presenting the annual work plan the Concessionaire must prove that the insurance
contracts are in force by presenting a copy of the respective policy. ---——--———------=--—---=-n-—-—nveamnno—=
3. DGEG may, if justified, notify the Concessionaire to update, within a reasonable period of time,
the contractual conditions of the insurance policy. -—----------—---—-~---—-n—nmewnnnnnnne nero
4, The failure to comply with the provisions of paragraphs 1 and 2 of this article and of the obligation
imposed by DGEG under the terms of the notification referred to above, constitutes serious

violation of the contractual obligations of the Concessionaire and may justify the rescission of the

Concession Contract. ------------------------------—wn nnn nnn nanan nnn nner —-

ARTICLE 9

CIVIL LIABILITY OF THE CONCESSIONAIRE

1. Under the terms of the general law the Concessionaire is responsible for any damages caused to
the State or to third parties as a consequence of its activity, -—-----—---------------—-----—-=-—-—-—-—-
2. The Concessionaire shall also be responsible for any damages caused by its subcontractors to
the extent that these might be responsible. -—--—------—-----—-----—~---—-~—---- 0a

ARTICLE 10

RISK

The Concessionaire assumes full responsibility for loss, damages and all the risks associated with its

Aljubarrota 3
activity indemnifying and holding harmless the State for any facts occurred in consequence or related to

the exercise of same activity. ------------------------------—- =

CHAPTER II

DURATION AND TERMINATION OF THE CONCESSION
ARTICLE 11

CONCESSION PERIODS

The initial duration of the Concession Contract is eight (8) years counted from the date of signature
of the present contract. This initial period can be extended twice for periods of one (1) year each,
under the terms of paragraphs 4 and 5 of article 35 of DL 109/94 and without prejudice of the

Concessionaire's relinquishment faculty provided by article 63 of the same Decree Law. -~--—-----—-

2. The production period is twenty five (25) years counted from the approval of the corresponding
general development and production plan under the terms of paragraphs 3 and 4 of article 22 of DL
109/94. This period can be extended one or more times for a maximum of fifteen (15) years.

3. The production period can be extended under the terms of paragraphs 5 and 6 of article 22 of DL

109/94, provided that the Concessionaire requests it one (1) year in advance and the State

accepts the benefits and other conditions offered as a compensation for the requested extension.

ARTICLE 12
TERMINATION OF THE CONCESSION CONTRACT

The Concession Contract can be terminated for any of the reasons referred to in article 59 of DL 109/94

and under the terms of articles 60 to 64 of the same Decree Law without prejudice to the provisions of

the following article, ——————-——_——__—————_— nanan nanan creer

ARTICLE 13

REVERSION TO THE STATE

Aljubarrota 3
1.

When the Concession Contract is terminated for any of the reasons foreseen in article 59 of DL
109/94, the work carried out, the equipment, instruments, installations and any other fixed assets
permanently attached to the concession can at the State's option either revert free of charge to the
State in which case the State assumes the responsibility for their eventual disposal, or be kept by
the Concessionaire and in this case the Concessionaire shall be responsible for that disposal. ---
If the Concessionaire does not request for an extension under the terms of Article 11 of the
present contract or if it is not possible to reach the agreement referred to in paragraph 3 of the
same Article 11, the State must make the option referred to in the above paragraph, up to six (6)
months before the termination of the contract without prejudice to the provisions of the following

UMD ELS, ~--—----~---~=-=---n—n anna nanan nnn nne ence een nnnnnnnenennnnnnnnennnnnnnnnnnnennanentaennenenen te

If the reason for the termination of the contract is rescission the State must make the option
referred to in the previous number and communicate it to the Concessionaire, together with the

tescission notification -—————-———--—-------—-=--=-—-—-——— nnn nnn anna nnn nner

If the contract is terminated by agreement between the State and the Concessionaire, said
agreement must include the option referred to in paragraph 1 of this article. -------------------------------
If the State does not make the option referred to in the previous numbers within the stipulated
periods, it will be understood that the State opted for not receiving those assets. —————-—-—--—---—
CHAPTER III
SPECIAL OBLIGATIONS OF THE CONCESSIONAIRE
ARTICLE 14—————————__—_—_—_—_———___
FEES
The Concessionaire shall pay to DGEG a fee for executing the contract in the amount of twenty

thousand Euros (€ 20,000.00), ---——-——-———-_——_-—---_——_a anna ann nnn nneen

Aljubarrota 3
Except in the case of transfers to Affiliates as per Article 21 hereunder which shall not be subject to
the payment of any fees, in the case of authorised transmission of contractual rights to third parties,
the Concessionaire shall pay DGEG a fee in the amount of: -------------—--—------------—-------—-

a) — ten thousand Euros (€ 10,000.00) in the event the transmission takes place during the first

three years of the concession, —--------—--—----——----- =
b) twenty thousand Euros (€ 20,000.00) in the event the transmission takes place during the
remaining years of the initial period and its eventual extensions. ---------——---------—---—--------—-

c) _ forty five thousand Euros (€ 45,000.00) in the event the transmission takes place during the

production period.

Settlement and collection of the fees referred to in this article shall be done in accordance with the

stipulations of article 55 of DL 109/94.

ARTICLE 15

SURFACE RENTALS
During the term of the present contract, the Concessionaire shall pay the State an annual surface
rental for each square kilometre of concession area which shall be calculated as follows: ---------- —
a) during the first three (3) years of the initial period: seventeen Euros and fifty cents per
square kilometre (€ 17.50/ktn2); ---—------—---------—-nn--nnne nnn nnn manana nnn
b) during the remaining years of the initial period: thirty Euros per square kilometre (€ 30.00
td —

c) during the first (1s') extension year of the initial period: forty Euros per square kilometre (€

40.00/ km?);

d) during the second (24) extension year of the initial period: sixty Euros per square kilometre

(€ 60 OO/ Kimi2); =———_—— aan

Aljubarrota 3
eo

i

e) during the production period: one hundred and forty Euros per square kilometre (€

100.00 / Km?) aman ccc

The amount of the surface rental corresponding to the year in which the contract is signed will be
proportional to the number of the remaining months of the year. -—-----——-e—m-m—enmnmmannmnnnrnn nn
Settlement and collection of the surface rentals shall be made in accordance with the stipulations of

article 53 of DL 109/94.

ARTICLE 16

CONFIDENTIALITY
Throughout the validity of the contract, the Concessionaire as well as its Affiliates and contractors
shall maintain confidential all the data obtained in the course of their activities; disclosure to third
parties is only possible with the express agreement of DGEG.. -—----——--------—vnnenmnnnnnnner ee

All the information provided to DGEG by the Concessionaire shall be kept confidential for five (5)

years from reception by DGEG or until the termination of the contract if it occurs before.

ARTICLE 17

1.

BENEFITS OFFERED TO THE STATE

During the first three (3) of the Concession Contract the Concessionaire commits to provide DGEG,
annually, with a financing equivalent to a value of twelve thousand Euros (€ 12,000.00) per year and
equivalent to fifteen thousand Euros (€ 15,000.00) per year from the 4" to the 8" year and any

subsequent years that the Concessionaire may retain the concession for: -------=----=------——-—--———-

a) transfer of technology programmes, updating/training and promotional actions;

b) acquisition and/or contracting of equipment/specialized of technical means; -—-———--—------—--—--

c) preservation and treatment of technical data and information, -—----——---—-----—-—-nmenmnemnnoonm

Aljubarrota 3
2. In case of natural gas production, with or without condensate, the Concessionaire, after having
recovered the oilfield(s) exploration and development expenses and deducted the operating costs of

production, that is, once it attains net profit, further undertakes to pay to DGEG on a continuing

- two percent (2%) of the value of the first five (5) million barrels of oil equivalent produced; ------

- five percent (5%) of the value of the next five (5) million barrels of oil equivalent produced,

= seven percent (7%) of the value of the following barrels of oil equivalent produced. ———--------—-

3. Within thirty (30) days after the end of each quarter the Concessionaire shall present all relevant
information to DGEG to enable the payment due from Concessionaire to DGEG pursuant to
paragraph 2 above to be calculated. Such information shall include production figures, aggregate
exploration, development, production, and operating costs; values achieved for petroleum sales
and taxes levied or liable to be levied. The Concessionaire shall provide to DGEG its estimate of
the amount owed by Concessionaire to DGEG with respect to that quarter. DGEG will then issue
Concessionaire an invoice with respect to the due benefit. This benefit will be paid within thirty (30)
days of the receipt of DGEG's invoice. The lack of payment of this benefit constitutes serious
violation of the contractual obligations of the Concessionaire, provided always that in the event the
Concessionaire does not agree with the amount invoiced, it shall have the right, after payment of the
amount not disputed, to refer the value in disagreement to an Arbitral Tribunal in accordance with
Article 22, ----—----—--------—-n----n- nnn —nnnn nena a ee

4. Settlement and collection of the benefit referred in the previous paragraph will have as reference the
conversions internationally accepted by the oil industry which are 1 boe (barrels of oil equivalent) =

6000 cubic feet of gas = 1 barrel of oil.

CHAPTER IV

Aljubarrota 3

12
INSPECTION AND BONDS

ARTICLE 18

INSPECTION

1. The activities carried out under the Concession Contract are subject to inspection by DGEG,
without prejudice of inspection by other Government agencies, —-———-—-—-—----- -
2. The Concessionaire may not hinder or obstruct the access to the concession area for the
purposes mentioned in the previous number and must put at the disposal of the inspectors all the
adequate means to accomplish their mission, -—----—-—----------n----—v nanan nero

3. The Concessionaire must allow access to all the records concerning its activity that may be

considered necessary to the inspection by DGEG and provide all explanations requested by the

4. Whenever the Concessionaire does not observe DGEG's resolutions issued within the scope of its
inspection powers, the latter may act to correct the situation, directly or through third parties, at the
Concessionaire’s expense. -------—----——-nn-nnnannnannn nnn nnn

ARTICLE 19

AUDITS

All the expenses resulting from extraordinary audits, namely those related to just third party claims, will

be charged to the Concessionaire as long as they reveal irregularities of its responsibility.

ARTICLE 20

BONDS

1. To guarantee the exact fulfilment of the contractual obligations, including the payment of fines and
indemnities for damages caused to the State or to third parties, the Concessionaire shall post a

bond in favour of DGEG under the terms of the following numbers. During the production period no

Aljubarrota 3
2.

4,

bond will be required, ——--—-—————_——_——_ anna anema nn nnnnne cc crc crcrnn cn nnrnrenren
The bond shall be posted in favour of DGEG by cash deposit, bank guarantee or guaranteed
security. Both the bank guarantee and the guaranteed security must include a clause assuring that
payment shall be immediate, at the first written request, no documentary justification or any other

being required. —-———-n-———==--—-an--—eeeennneeeencreecneneneneennanenencnenenencnnennnnonesecnaaaaceccnn trons

Under the terms of article 74 of DL 109/94 the bonds shall be posted annually at the same time as
the annual work plan during the initial period and their value will be the equivalent to fifty percent
(50%) of the respective budget as referred in article 31 of DL 109/94, -——-—--—-—--------------nmvvvvvenmnm—=
The bonds are terminated at the end of the respective period of validity, except in the cases of

those that must be renewed or replaced; these remain in force while the corresponding renewal or

replacement is not posted.

CHAPTER V

TRANSMISSION OF RIGHTS AND RESPONSIBILITIES OF THE CONCESSIONAIRE ——
ARTICLE 21

——— ASSOCIATION WITH THIRD PARTIES AND TRANSMISSION OF THE POSITION ——-—

1.

2.

The Concessionaire cannot form associations with third parties nor can transmit to third parties the
position of Concessionaire without the previous authorisation of the Minister, as stated in article 77 of
DL 109/94. Any transfer to an Affiliate, which shall not be considered as a third party, shall be
subject to the same procedure though its approval shall not be unreasonably withheld. -------------—---

If DGEG does not pronounce on the transmition to the Affiliate within thirty (30) days, the transmition
is considered approved. -—-----------m-----=-———annaaanne nnn accra —

Under the terms of the previous number, the transmission to third parties of quotas or shares

representing more than fifty percent (50%) of the participation is considered equivalent to the

Aljubarrota 3
transmission of the position as Concessionaire, -—----—---—-----—-----------

For the purposes of the present Concession Contract, “Affiliate” means any company or legal entity

- controls either directly or indirectly a Party Of; ----—-—--—--———---——--——--=-————
- is controlled directly or indirectly by such Party Of; —----—-----—-----——----—--—-——
- is directly or indirectly controlled by a company or legal entity which directly or indirectly

controls such Party.

“Control” means the right to exercise of fifty percent (50%) or more of the voting rights in the
appointment of the directors to the Board or members of a similar corporate body to such body, as
the case may be, of such company or legal entity, —------------—--—-—-———-~---—-nm nnn 7

CHAPTER VI

APPLICABLE LAW; ARBITRATION; NOTIFICATIONS
ARTICLE 22
ARBITRATION COURT

. As defined in the article 80 of DL 109/94, disputes which may arise between the State and the
Concessionaire concerning the interpretation or application of the legal and contractual terms
which rule the association between the parties as contracting parties, will be settled by an
arbitration court to be held in Lisbon under the terms of Portuguese legislation. -------------------------
For the purposes of the previous number, the State and the Concessionaire establish the
arbitration convention which constitutes Annex III to this Contract. -----------------—-—---------—-----—--—-——-

ARTICLE 23

NOTIFICATIONS

. Allthe notifications, communications and other correspondence relating the present contract will be

Aljubarrota 3
addressed to the permanent representation in Portugal of the Concessionaire which address is
the following: Praga do Principe Real, 11-1°, Lisboa. A copy of all the correspondence referred to
above will be also sent to the Concessionaire’s main office in the United States of America which
address is the following: 11000 Richmond Avenue, Suite 585, Houston, Texas 22042, USA. --------
In case of change of address, the Concessionaire shall communicate the new address in writing

to DGEG thirty (30) days before it occurs. -

2. The Concessionaire is considered notified on the third weekday following the mail registration
date in accordance and under the terms of the previous numbers. ---—----—--—------—------—--—---—
3. The notified party can refute the presumption established in the previous paragraph when the
reception of the notification occurs in a later date than the presumed one, for reasons that cannot

be imputed to it.

The present contract, issued in duplicate, comprises 17 numbered sheets, and three annexes, | and Il
comprising one page each and Ill two pages. All the pages are initialled and the last one is signed by

the signatories, the witness and the notary. The original of the contract and its annexes will be filed in

Mrs. Maria de Santa Teresinha Ribeiro Pereira Barroso Abecasis, head of the Divisao para a Pesquisa

e Exploracdo de Petrdleo of the Direcgdo-Geral de Energia e Geologia, is the witness and will sign the

contract together with the signatories. -
And after reading aloud this document, | witness that the signatories accepted this contract on
confirmation of which will sign the present deed. --—-—--—-—--—--—~—--——-—-———-—— nnn anennnn nnn
A fiscal stamp is attached to this document as required by Law No. 150/99 of September 11, 1999. --—---

___(signed) “Miguel Barreto Caldeira Antunes

Miguel Barreto Caldeira Antunes

Aljubarrota 3
Aljubarrota 3

___(signed) “Vasco Antonio de Sousa e Sande Taborda’.

Vasco Antonio de Sousa e Sande Taborda

___(signed) “Maria de Santa Teresinha Barroso Abecasis'

Maria de Santa Teresinha Barroso Abecasis

__(signed) “Maria Cristina Vieira Lourenco”.

Maria Cristina Vieira Lourengo
Baasecr

AREA DE CONCESSAO
71 ~ ALJUBARROTA 3

ESC: 1 / 400.000
UTM _- DATUM EUROPEU (ED 80)

9
495000 512000

4365200

AREA

EMERSA

(G
dir

ANEXO Il

Area de Concess&o n°71, denominada “ALJUBARROTA 3"
abrangendo os Lotes:

BLOCOS AREAS LIMITES

N s E Ww
Nes Km2 |graus_minutos| graus minutos|graus minutos jgraus minutos
4-112/B 43,5259 40 os 40 00 8 48 8 54 a)
7-2 79,0672 40 00 39 55 8 48 8 54
7-12 79,1620 39 55 39 50 8 48 8 54
1-21/B 78,6933} 39 50 39° 4S 8 54 9 00 a)
7-22 79,2565 39 50 39 4S 8 48 8 54
71-23 79,2565] 39 50 3945 8 42 8 48
7-31 79,3509 39 45 39 40 8 54 9 00
1-32 79,3509] 39 45 39 40 8 48 8 54
6-50/B 62,0691] 39 40 3935 9 00 a)
7-41 79,4452] 39 40 39°35 8 54 9 00
7-42 79,4452] 39 40 39 35 8 48 8 54
6-60/B 77,1216] 39 35 3930 9 00 9 06 a)
7-51 79,5392 39 35 39 30 8 54 9 00
7-82 79,5392 39 35, 39 30 8 48 8 54
6-70 79,6331 39 30 39 25 9 00 9 06
7-61 79,6331] 39 30 39°25 8 54 9 00
TOTAL | 1214,0889

a) Linha de baixa~mar ao
reconhecidas pelo Estado
Internacional a entrada

longo da costa, tal como vem indicada nas cartas maritimas oficialmente

Portugués e as linhas de fecho que resultam
de enseadas usadas

embocaduras dos rios e as entradas dos portos.

para carga,

descarga

da aplicagéo do Direito

@ ancoradouro de navios, as
UNOFFICIAL TRANSLATION

- ARBITRATION CONVENTION -

The Arbitration Convention to which Article 22 of the Concession Contract for the granting of rights for
carrying out exploration, development and production activities in the concession area denominated
Aljubarrota 3 are in strict accordance with the following terms: ---------------------—------------------------—-— —

The Arbitration Court will consist of three (3) arbitrators, one to be appointed by each party and the two
so appointed shall, within four (4) weeks, appoint the third arbitrator, who will be the President of the
Arbitration Court. If arbitrators do not agree on the choice of the third one in the term established
herein, the President of “Tribunal da Relacao de Lisboa” shall act as the appointing authority. -------------

Arbitrators shall be appointed based on their experience and expertise in the matter on dispute and
shall not have any financial interest in such dispute, -——-——-—-—---—--—-—----—--—-——--——------

The arbitrators shall be and remain at all times wholly independent and impartial. -——-—-------—----—

The arbitrators will agree on the rules under which the arbitration process will be carried out and also on
the meeting place for the court that will be located in Lisbon. --------------------=--=----—---—--aa aa

The arbitration proceedings shall be conducted both in the Portuguese and in the English languages
and the arbitrator(s) shall be fluent in the English language, -—----------------------e----nn--nnnennonenecnnnnnnnnnne

The Arbitration Court must produce a ruling within six (6) months of the third arbitrator being appointed.

However, such period shall be extended as agreed by the Parties, -—-—--—--------------e----e-w-e0-n-n—onnnennn=

~ FIVE -

The decision of the Arbitration Court shall be in writing and shall be final and binding without the right of

Aljubarrota 3
SIX

The Arbitration Court can, if requested by any of the parties and if it so wishes, decree cautionary or

protective measures to safeguard the rights of the requesting party. ---—-—---——----—-----—--------n-nnnennnennnnnn

Filing a request for arbitration has a suspensive effect except in matters concerning payments of any

kind required either by law or by the Concession Contract, -----------=----—--—--—-n-aa nanan nnn

Aljubarrota 3
